DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed November 21, 2021, claims 1-2, 12-14 and 20 were amended, claims 4 and 16 were canceled and claims 1-3, 5-15 and 17-22 have been presented for further consideration.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 19, 2021 and October 18, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the examiner.

	
Allowable Subject Matter
Claims 1-3, 5-15 and 17-22 [renumbered 1-20] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method consistent with the limitations of amended independent claims 1, 2, 12-14 and 20, wherein the processing apparatus is directed to a method for performing a calibration process, whereby calculating an exposure shift, determining an offset wherein the offset value is set with respect to the exposure 
Dependent claims 3, 5-11, 15, 17-19 and 21-22, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive over the prior art for at least the above noted reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Roberts et al. (US 2006/0193532), Kurosawa (US 2005/0088636) and Yamada et al., (US 6,236,447) rely on feedback processing to evaluate operational parameters and amend offset determinants.  The balance of references cited in the attached PTO Form-892 focus on optimizing lithography technics by evaluating processing characteristics and modifying offset parameters to align operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119